451 F.2d 1389
PAN-ALASKA FISHERIES, INC., a corporaton, Appellee,v.KIMBRELL-LAWRENCE TRANSPORTATION, INC., a corporation, d/b/aPioneer Alaska Line and M/V WESTERN PIONEER, herengines, tackle, apparel, furniture andequipment, Appellants.
No. 71-2400.
United States Court of Appeals,Ninth Circuit.
Jan. 7, 1972.

Raymond J. Petersen (argued), of Maxwell & Petersen, Seattle, Wash., for appellants.
Dwight L. Guy (argued), Martin P. Detels, Jr., of Detels, Draper & Marinkovich, Seattle, Wash., for appellee.
Before CHAMBERS, HAMLEY and GOODWIN, Circuit Judges.
PER CURIAM:


1
The award of damages under the Carriage of Goods at Sea Act, 46 U.S.C. Sec. 1300 et seq., for damage to a shipment of frozen fancy King Crab is affirmed.


2
The burden of exculpation was on the carrier.  The trial judge was not satisfied with any of the explanations of the carrier.  On the record, he could properly so conclude.